Matter of Remy J. (2015 NY Slip Op 02409)





Matter of Remy J.


2015 NY Slip Op 02409


Decided on March 24, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 24, 2015

Mazzarelli, J.P., Friedman, Sweeny, Gische, Kapnick, JJ.


14584 14583

[*1] In re Remy J., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Tamara A. Steckler, The Legal Aid Society, New York (Diane Pazar of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Tahirih M. Sadrieh of counsel), for presentment agency.

Orders of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about December 19, 2013, which adjudicated appellant a juvenile delinquent upon his admission that he committed acts that, if committed by an adult, would constitute the crimes of menacing in the third degree and criminal mischief in the fourth degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court properly exercised its discretion in denying appellant's request to convert the juvenile delinquency proceeding into a person in need of supervision proceeding (see e.g. Matter of Steven O., 89 AD3d 573 [1st Dept 2012]). A period of probation was the least restrictive dispositional alternative consistent with appellant's needs and the community's need for protection, given the violent nature of the underlying incidents, as well as appellant's prior violent acts and general misbehavior at home and school, lack of remorse, truancy and drug use.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 24, 2015
CLERK